Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 1 of 16 PageID 702



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


   SAMANTHA RING,
                          Plaintiff,                     Case No. 8:19-cv-00772-VCM-JSS
   vs.

   BOCA CIEGA YACHT CLUB, INC.,

                          Defendant.


    PLAINTIFF SAMANTHA RING’S RESPONSE TO DEFENDANT BOCA CIEGA
        YACHT CLUB’S MOTION TO DISMISS THE SECOND AMENDED
              COMPLAINT AND STRIKE JURY TRIAL DEMAND

          Plaintiff SAMANTHA RING (“Plaintiff” and/or “RING”), by and through

   undersigned counsel, responds to Defendant Boca Ciega Yacht Club, Inc.’s [“BCYC”

   and/or “Defendant”] Motion to Dismiss the Second Amended Complaint and Strike Jury

   Trial Demand [DE 48] (“Motion to Dismiss”) as follows:

                          SUMMARY OF MOTION TO DISMISS

          RING filed a disability discrimination suit against BCYC pursuant to the

   Americans with Disabilities Act (“ADA”) more than six months ago. At that time, RING

   was a member of BCYC, a self-proclaimed boating club and social club. RING’s claims

   stemmed from being excluded from the BCYC club house when accompanied by her

   service animal, and later expanded to include claims for having been expelled in retaliation

   for asserting her rights under the ADA. BCYC now moves to dismiss the case “in its

   entirety” on the grounds that RING lacks standing. According to BCYC, because RING is

   only entitled to injunctive relief and the discrimination against her has allegedly ceased --

   courtesy of the expulsion -- RING cannot establish an “injury-in-fact.” Distilled to its
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 2 of 16 PageID 703
                                                                 Case No. 8:19-cv-00772-VCM-JSS


   essence, BCYC’s argument is that its discriminatory expulsion under pretextual reasons

   simultaneously moots RING’s claims and eliminates her standing under the ADA, giving

   BCYC a free pass for its prior discriminatory conduct in the process. Such an interpretation

   of the ADA leads to an absurd result and ignores the fact that by barring RING from the

   club, BCYC’s discriminatory conduct persists in perpetuity.

          BCYC also renews its argument that RING did not exhaust her administrative

   remedies under the Florida Civil Rights Act, pointing to the results of a public records

   request from the Florida Commission on Human Relations as its proverbial smoking gun.

   It is undisputed that RING filed a complaint with the Pinellas County Office of Human

   Rights, and Florida law is clear that a discrimination victim may file a complaint “with any

   unit of government of the state which is a fair-employment- practice agency under 29

   C.F.R. ss. 1601.70-1601.80” in lieu of filing with the Florida Commission on Human

   Relations.

          Finally, BCYC argues that even if RING did exhaust her administrative remedies,

   RING is not entitled to damages. However, BCYC provides no authority for the proposition

   RING’s cannot bring a statutory negligence claim based upon violation of a statute clearly

   intended to protect the rights of persons with disabilities that rely upon service animals to

   be given the same rights of access as non-disabled persons.

                I.   RING HAS STANDING TO SUE BCYC UNDER THE ADA

                A. THE U.S. SUPREME COURT HAS MADE CLEAR THAT
                   STANDING IS DETERMINED THE DATE THE LAWSUIT IS
                   COMMENCED; APPLYING THIS CORRECT RULE OF LAW TO
                   BCYC’S OWN ANALYSIS AND TO THE FACTS OF THIS CASE AS
                   PLED CONSISTENLY IN EVERY PLEADING, BCYC’S
                   CHALLENGE TO STANDING IS BORDERLINE FRIVOLOUS.




                                                                                    2|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 3 of 16 PageID 704
                                                                Case No. 8:19-cv-00772-VCM-JSS


          The determination of whether a plaintiff has standing to bring suit is made as of

   the date the lawsuit is commenced. Resnick v. Magical Cruise Company Ltd., 148

   F.Supp.2d 1298 (M.D. Fla. 2001), citing Lujan v. Defenders of Wildlife, 504 U.S.

   555, 569 n. 4, 112 S.Ct. 2130 (1992); Paul Revere Variable Annuity Ins. Co. v. Zang, 248

   F.3d 1, 5 n. 2 (1st Cir.2001); Becker v. Fed. Election Comm'n, 230 F.3d 381, 386 n. 3 (1st

   Cir.2000); Steger v. Franco, Inc., 228 F.3d 889, 893 (8th Cir.2000); and Tucker v.

   Phyfer, 819 F.2d 1030 (11th Cir.1987).

          In her initiating Complaint, RING clearly alleged present, on-going

   discrimination:

                  13.      BCYC is aware that Piper is a service animal that provides
                           disability-related assistance to RING and that RING wishes to be
                           able to be accompanied by Piper when RING visits the BCYC
                           clubhouse.

                  14.      BCYC steadfastly refuses to allow RING to be accompanied by
                           Piper when RING goes to the BCYC clubhouse.


   Complaint and Demand for Jury Trial [DE 1 at ¶¶ 13, 14].

              B. EVEN IF THE COURT WERE TO APPLY THE FOUR FACTOR
                 ANALYSIS, THE CONTENTION THAT RING LACKS STANDING
                 IS BASELESS.

                        1. It is IRREFUTABLE that RING desires to return to BCYC.

          Although BCYC asserts “[f]or the purpose of this Motion to Dismiss, BCYC is

   only asserting a facial challenge to Ms. Ring’s standing under Title III of the ADA,”

   labeling it such doesn’t make it so. See Motion to Dismiss at 3. The Motion to Dismiss is

   asserted under Rule 12(b)(1) and 12(b)(6). Id. at 1. Because the very power of the Court to

   hear the case is at issue in a Rule 12(b)(1) motion, the Court is free to weigh evidence

   outside the complaint. Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732 (11th Cir. 1982).

                                                                                   3|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 4 of 16 PageID 705
                                                                  Case No. 8:19-cv-00772-VCM-JSS


          Unlike all of the cases BCYC relies upon, this is not an ADA case involving

   architectural barriers. At issue is an intangible barrier. Rendon v. Valleycrest Prods., Inc.,

   294 F.3d 1279, 1283 (11th Cir. 2002) (noting that the plain language of Title III of the

   ADA covers both tangible, physical barriers that prevent a disabled person from accessing

   a public accommodation, as well as "intangible barriers, such as eligibility requirements

   and screening rules or discriminatory policies and procedures that restrict a disabled

   person's ability to enjoy the defendant entity's goods, services and privileges....")

          Moreover, unlike all of the cases BCYC cites in its Motion to Dismiss, there is no

   question that RING has made clear she wishes to return to BCYC, and would return if

   allowed. At her deposition, RING testified, emphatically, that BCYC was her “home” and

   how devastating to her whole world BCYC’s expulsion was. 1 In fact, in a panic over the

   very recent threat of Hurricane Dorian and the lack of exactitude over of its “where and

   when,” RING sought refuge for her boat from BCYC and was declined even consideration

   – evidence of both her actual attempt to return as well as BCYC’s continuation of

   discrimination.

          Factual investigation bears out RING’s present, undeniable intent to return to

   BCYC, but for BCYC’s ongoing discriminatory bar to her presence.

                      2. Even if limited to the four corners of the Complaint, scrutiny of
                         BCYC’s facial challenge reveals its flaws, confirms RING’s
                         standing, and affirms subject matter jurisdiction.

          RING, an avid sailor, has been a member of BCYC for more than a decade. [DE:47,

   ¶6.] RING was expelled from the BCYC in retaliation for exercising her rights under the



   1RING’s deposition was taken on October 16, 2019, and the transcript is not yet
   available. However, pertinent excerpts from same will be filed forthwith should the Court
   direct that same is needed at the upcoming October 28th hearing.
                                                                                      4|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 5 of 16 PageID 706
                                                                  Case No. 8:19-cv-00772-VCM-JSS


   ADA, [DE:47, ¶44.] and RING continues to be denied the benefits of membership in the

   club. Ring’s injury is ongoing.

          BCYC focuses myopically on RING’s request that this Court enter “an order

   enjoining/restraining BCYC from further acts of discrimination including, but not limited

   to, excluding persons with disabilities accompanied by service dogs from any portion of

   its premises, including the clubhouse,” and asserts that since it expelled RING she cannot

   visit the club herself and “she has no standing to vindicate the rights of other persons with

   disabilities who might visit the BCYC.” BCYC ignores the fact that RING’s also seeks

   additional relief, specifically an “order placing RING in the position she would have been

   in had there been no violation of her rights.” [DE:47 at 10, ¶ D.] If this relief is granted

   RING’s membership in BCYC will be reinstated. RING is not a drive-by litigant that was

   injured by being denied access to a far from home facility she visited once and may or may

   not return to in the future. To the contrary, RING is a resident of Gulfport and avid sailor

   that belonged to BCYC for twelve years before being ousted for pretextual reasons.

          To satisfy Article III's standing requirements, RING must demonstrate: (1) an

   injury in fact; (2) a causal connection between the injury and conduct complained of; and

   (3) that it is likely that the injury will be redressed by a favorable court ruling. Houston v.

   Marod Supermarkets, Inc., 733 F.3d 1323, 1328 (11th Cir. 2013); see also Norkunas v.

   Seahorse NB, LLC, 444 F. App'x 412, 415 (11th Cir. 2011) (citing Lujan v. Defenders of

   Wildlife, 504 U.S. 555, 560-61 (1992)). Injunctive relief requires a further showing of a

   plaintiff's actual or imminent injury. Kennedy v. Sai Ram Hotels LLC, Case No. 8:19-cv-

   483-T-33JSS, at *3 (M.D. Fla. May. 13, 2019) citing Kennedy v. Solano, 735 F. App'x 653,

   655 (11th Cir. 2018).



                                                                                      5|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 6 of 16 PageID 707
                                                                Case No. 8:19-cv-00772-VCM-JSS


           RING has established injury-in-fact by having been deprived of the full benefit of

   her membership in BCYC, particularly the same access to the clubhouse as non-disabled

   members. RING was then further injured by being targeted for a retaliatory expulsion, and

   continues to suffer adverse effects of that expulsion. “A plaintiff can establish injury-in-

   fact by showing a loss of opportunity to participate in or benefit from the goods, services,

   facilities, privileges, advantages or accommodations of any entity." Kennedy v. Sai Ram

   Hotels LLC, Id. citing, Houston v. 7-Eleven, Inc., No. 8:13-cv-1845-T-17AEP, 2014 WL

   5488805, at *7 (M.D. Fla. Oct. 30, 2014). RING has lost the opportunity to participate in

   or benefits from the goods, services, facilities, privileges, advantages or accommodations

   provided to others by BCYC. RING’s injuries are caused by BCYC’s discriminatory

   conduct and can be redressed by the relief RING has requested, being placed in the position

   she was in before the discrimination, i.e. reinstated to the BCYC, and allowed access to all

   portions of the premises other members may go when RING accompanied by her service

   dog. [DE:47, pg. 9-10]

           RING is not required to make futile continuing attempts to enter BCYC with her

   service dog in order to have standing. The existence of a private right of action does not

   depend upon how many attempts a plaintiff has made to overcome a discriminatory barrier,

   but, rather, upon whether the barrier remains in place. See generally Dudley v. Hannaford

   Bros. Co., 333 F.3d 299, 305 (1st Cir. 2003) (emphasis added). In this case two barriers

   prevent RING from enjoying the benefits of BCYC: (1) BCYC’s continued policy of

   denying access to the clubhouse to disabled persons accompanied by service animals and

   (2) the fact that RING was expelled from BCYC because she complained and sought

   reversal of that policy.



                                                                                   6|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 7 of 16 PageID 708
                                                                  Case No. 8:19-cv-00772-VCM-JSS


          The Supreme Court has mandated a broad view of constitutional standing in civil

   rights cases, especially where, as under the ADA, private enforcement suits are the primary

   method of obtaining compliance with the Act. Chapman v. Pier 1 Imports (U.S.) Inc., 631

   F.3d 939, 946 (9th Cir. 2011) (internal quotation marks omitted) (citing Trafficante v.

   Metro. Life Ins. Co., 409 U.S. 205, 209 (1972)). BCYC has not retracted from its policy of

   excluding persons with a disability related need for a service animal access to its clubhouse,

   and in fact continues to advance the rather bold argument that it is a “private club” free to

   discriminate with impunity. BCYC’s ongoing policy of discrimination added to RING’s

   ongoing injury from the retaliatory expulsion are more than sufficient to support her

   standing to seek an injunction against BCYC. Further, RING’s proximity to the club, love

   of sailing and long-time tenure as a member of BCYC support the inference that her injury

   is continual.

          Moreover, a case "becomes moot only when it is impossible for a court to grant any

   effectual relief whatever to the prevailing party." Knox v. Serv. Emps. Int'l Union, Local

   1000, 567 U.S. 298, 132 S.Ct. 2277, 2287, 183 L.Ed.2d 281 (2012). When a defendant

   voluntarily ceases the activity that forms the basis of the lawsuit, a federal court does not

   necessarily lose jurisdiction. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

   528 U.S. 167, 189, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000). Instead, the party asserting

   mootness must show that "subsequent events [have] made it absolutely clear that the

   allegedly wrongful behavior could not reasonably be expected to recur." United States v.

   Concentrated Phosphate Export Assn., Inc., 393 U.S. 199, 203, 89 S.Ct. 361, 21 L.Ed.2d

   344 (1968); see also Nat'l Advert. Co. v. City of Miami, 402 F.3d 1329, 1333 (11th




                                                                                      7|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 8 of 16 PageID 709
                                                                  Case No. 8:19-cv-00772-VCM-JSS


   Cir.2005) ("[V]oluntary cessation of offensive conduct will only moot litigation if it is clear

   that the defendant has not changed course simply to deprive the court of jurisdiction.").

            In the instant case, there has been no “cessation of offensive conduct,” voluntary or

   otherwise, as BCYC’s discriminatory conduct persists so long as RING remains expelled.

      II.      RING HAS EXHAUSTED HER ADMNISTRATIVE REMEDIES

            A. THE COURT SHOULD HOLD TRUE TO RULE 12(b)(6) JURISPRUDENCE
               AND LIMIT ITS REVIEW TO THE FOUR CORNERS OF THE
               COMPLAINT WHICH DICTATES DENIAL OF THE MOTION TO
               DISMISS.

            According to BCYC, “[i]n order to establish the timeline necessary to proving [her

   claim that BCYC retaliated against her after she filed a Charge of Discrimination with the

   PCOHR], Ms. Ring will first have to establish that she filed a Charge of Discrimination

   with the PCOHR, which will require offering this dated, verified, original Charge of

   Discrimination as proof.” Motion to Dismiss at 4. This is inaccurate. Under examination is

   RING’s Complaint. “Unless a rule or statute specifically states otherwise, a pleading need

   not be verified or accompanied by an affidavit.” Fed. R. Civ. P. 11(a) Pinkston v. University

   of South Florida Board of Trustees, et al., Case No. 8:18-cv-2651-T-33SPF. (M.D. Fla.

   2018)(J. Covington).

                   On a motion to dismiss pursuant to Rule 12(b)(6), this Court accepts as
                   true all the allegations in the complaint and construes them in the light
                   most favorable to the plaintiff. Further, this Court favors the plaintiff with
                   all reasonable inferences from the allegations in the complaint.

   Holliday v. Syndicate 3000 at Llyod’s, Underwriters at London, Case No. 8:17-cv-2063-

   T-33AEP (M.D. Fla. May 18, 2018)(J. Covington)(citations omitted).

            BCYC then asks the Court to take “judicial notice” of two documents under the

   auspices that they are “at the very heart of the plaintiff’s claims.” Motion to Dismiss at 4.



                                                                                      8|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 9 of 16 PageID 710
                                                                   Case No. 8:19-cv-00772-VCM-JSS


   This, too, is inaccurate. While “retaliation” is, indeed, a part of RING’s claims, it is not its

   core: discrimination is. See DE 47. Moreover, RING has already provided by way of the

   multiple Exhibits attached to the Second Amended Complaint, that which is needed for the

   Court to evaluate any of RING’s claims pled. Id. “The scope of review must be limited to

   the four corners of the complaint” and attached exhibits. St. George v. Pinellas County,

   285 F.3d 1334, 1337 (11th Cir. 2002). Consequently, BCYC’s request for the Court to

   review and consider matters outside of the four corners of the Complaint necessarily

   converts BCYC’s Motion to Dismiss to one of Summary Judgment mandating Rule 56

   analysis, upon which BCYC’s shoulders the burden of proof rests. However, given that

   discovery has not yet closed, summary judgment analysis would be premature and the

   appropriate course of action is for the Court to deny the Motion to Dismiss:

                  ‘[C]ourts normally should not conflate subject matter jurisdiction with
                  elements of an action’s merits.’ Nesbit v. Gears Unlimited, Inc., 347 F.3d
                  72, 79 (3d Cir. 2003). ‘Dismissal for lack of subject-matter jurisdiction
                  because of the inadequacy of the federal claim is proper only when the
                  claim is ‘so insubstantial, implausible, foreclosed by prior decisions of this
                  Court, or otherwise completely devoid of merit as not to involve a federal
                  controversy.’’ Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89
                  (1998) (citation omitted [in original]).

                  For this reason, Eleventh Circuit case law ‘hold[s] that if the attack
                  implicates an element of the cause of action, courts are to find that
                  jurisdiction exists and deal with the objection as a direct attack on the
                  merits of the plaintiff's case.’ Scarfo v. Ginsberg, 175 F.3d 957, 965 (11th
                  Cir. 1999)(citation and quotation marks omitted [in original]). ‘In such a
                  case, a district court is to evaluate a defendant's assertion of lack of subject
                  matter jurisdiction as a Rule 12(b)(6) motion or a motion for summary
                  judgment, and send the case to the jury if there are disputed issues of
                  material fact.’ Id.

   Lawson v. Mid-Atlantic Finance Co., Inc., Case No. 8:18-cv-2451-T-33TGW (M. D. Fla.

   November 29, 2018)(J. Covington).




                                                                                       9|Page
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 10 of 16 PageID 711
                                                                 Case No. 8:19-cv-00772-VCM-JSS


           Here, as this Court did in Lawson v Mid-Atlantic Finance, the Court should

    “[t]reat[] the Motion as a Rule 12(b)(6) motion and limit[] [its] review to the four corners

    of the Complaint” and deny BCYC’s Motion to Dismiss. Id.

           B. EVEN IF THE COURT WERE TO ESCHEW RULE 12(b)(6) PRECEDENT,
              BCYC’S MOTION TO DIMISS SHOULD BE DENIED GIVEN ITS
              CONVULTED INTERPRETATION OF FLA. STAT. § 760.01 AND RING’S
              CLEAR EXHAUSTION OF ADMINISTRATIVE REMEDIES.

           BCYC claims RING was required to file an administrative complaint with the

    Florida Commission on Human Relations (FCHR) instead of or in addition to the complaint

    RING filed with the Pinellas County Office of Human Relations (PCOHR). BCYC

    supports this assertion based upon a convoluted interpretation of the Florida Civil Right

    Act, Fla. Stat. § 760.01 et seq. ("FCRA"). BCYC asks the Court to assume that the FCHR

    is “the only agency ultimately tasked with entering a determination the Charge for the

    purpose of ensuring that a claimant’s administrative remedies are exhausted.” After all,

    according to BCYC, “[w]ere this not the case, the Florida Legislature would surely not

    have found it necessary to clarify that the Commission had to accord weight to another

    agency’s findings.” BCYC fails to cite to one case supporting this tortured reading of the

    statute. If the Florida Legislature had intended that the FCHR be the only agency

    empowered to issue a ruling on a charge of discrimination, the Florida Legislature would

    have expressly provided exclusive jurisdiction to the FCHR,

           To the contrary, the Florida Legislature enacted § 760.11 (1), Fla. Stat. providing

    that “In lieu of filing the complaint with the commission, a complaint under this section

    may be filed with the federal Equal Employment Opportunity Commission or with any unit

    of government of the state which is a fair-employment-practice agency under 29 C.F.R. ss.

    1601.70-1601.80). “ See Wingfield v. S. UF, Inc., No. 8:09-cv-1090-T-24-TBM, 2009 U.S.

                                                                                   10 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 11 of 16 PageID 712
                                                                  Case No. 8:19-cv-00772-VCM-JSS


    Dist. LEXIS 60431, at *6 (M.D. Fla. July 15, 2009) (“Under the so called ‘work-sharing

    agreement’ between the EEOC and the FCHR, a filing with a single agency constitutes

    dual filing…Additionally, the FCRA states that the date that a complaint with the FCHR

    will be considered to have been filed ‘is the earliest date of filing with the Equal

    Employment Opportunity Commission, the fair-employment-practice agency, or the

    [FCHR].’ Id. § 760.11(1).”) citing Mason v. K Mart Corp., 1 F. Supp. 2d 1333, 1336 (M.D.

    Fla. 1998) (finding the plaintiff's filing with the EEOC to constitute filing with the FCHR);

    see also Segura v. Hunter Douglas Fabrication Co., 184 F. Supp 2d 1227, 1228 (M.D. Fla.

    2002) accord Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1205 (11th Cir. 2007)

    (“The Act provides that ‘[a]ny person aggrieved by a violation of §§ 760.01-760.10 may

    file a complaint with the [Florida] [C]ommission [on Human Relations] within 365 days

    of the alleged violation . . . . [or] with the federal Equal Employment Opportunity

    Commission or with any unit of government of the state which is a fair-employment-

    practice agency under 29 C.F.R. §§ 1601.70-1601.80.’ Id. § 760.11(1).”) (emphasis added).

           RING was not required to file a complaint with the FCHR. RING filed a complaint

    with PCOHR, a fair-employment-practice agency, which investigated her complaint and

    found against BCYC. It been well over 180 days from when RING filed her initial

    complaint with the PCOHR. PCOHR completed an investigation and found that (1) BCYC

    does not qualify for a “private club” exemption from the ADA, (2) that RING has a

    disability related need for her service dog, (3) that BCYC discriminated against RING

    based upon her disability and her religion and (4) that BCYC illegally retaliated against

    RING when it expelled RING for pretextual reasons. [DE:38-C]




                                                                                    11 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 12 of 16 PageID 713
                                                                Case No. 8:19-cv-00772-VCM-JSS


           RING participated in an unsuccessful “conciliation” and when PCOHR forwarded

    her complaint to the Florida Division of Administrative Hearings, RING filed a voluntarily

    dismissed because neither PCOHR nor a DOAH Administrative Law Judge can grant

    RING any meaningful relief. Neither agency can issue and injunction to restore RING’s

    membership in BCYC or require BCYC to accommodate her service dog. Neither agency

    can award RING meaningful compensatory damages. See Broward County v. La Rosa, 505

    So.2d 422 (Fla.1987)(administrative agency cannot award money damages for humiliation

    and embarrassment under the County’s Human Rights Ordinance).

           Again without citation to authority, BCYC states that “[a]bsent a ruling on the

    merits by DOAH, the PCOHR findings do not and cannot constitute a final agency

    decision, as BCYC was deprived of its due process rights to challenge the agency’s finding

    once the Charge was dismissed.” Motion to Dismiss at 11. As a matter of law RING’s only

    condition precedent to bringing a FCRA claim was that she filed an administrative

    complaint and gave the investigating agency 180 days to do its job. See §760.11(8) Fla.

    Stat. (“In the event that the commission fails to conciliate or determine whether there is

    reasonable cause on any complaint under this section within 180 days of the filing of the

    complaint, an aggrieved person may proceed under subsection (4), as if the commission

    determined that there was reasonable cause.”). Regardless of how BCYC tries to spin the

    facts, indisputably more than 180 days have passed since RING filed her complaint with

    PCOHR and RING has exhausted her administrative remedies.

                  III.      WHETHER BCYC’S FACILITIES ARE A PUBLIC
                         ACCOMMODATION IS A FACTUAL DETERMINATION

           BCYC also asserts that it is not a place of public accommodation under the FCRA.

    A place of public accommodation includes “[a]ny movie picture theater, theater, concert

                                                                                 12 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 13 of 16 PageID 714
                                                                    Case No. 8:19-cv-00772-VCM-JSS


    hall, sports arena, stadium, or other place of exhibition or entertainment.” §760.02(11)(c)

    Fla. Stat. Sailing is a form of entertainment. BCYC frequently hosts other exhibitions and

    entertainment events including celestial navigation classes, sailing schools, “Paint Your

    Own Wine Glass” events, and an open house, all of which are open to the public, some for

    weeks at a time. [DE 47, ¶72.] See generally State v. City of Miami, 40 So. 2d 207 (Fla.

    1949) (“Moreover, in the instant case it has been established that the so-called private

    sailing club is not in the true sense of the word a private club. To say the least, it partakes

    of the nature of a quasi-public enterprise. Regattas and other sailing events sponsored by

    the club are open to the public and anyone can join the club who is interested in sailing and

    is of good character. Even non-members who are interested in sailing are given instructions

    in that sport by the club. Any person owning a boat who desires to enter the same in a race

    sponsored by the club is permitted to do so.”)

            BCYC points out that pursuant to the FCRA that “lodge halls or other similar

    facilities of private organizations which are made available for public use occasionally or

    periodically” do not qualify as public accommodations under the FCRA. Motion to Dismiss

    at 12. Whether the public enjoys such frequent access to BCYC’s facilities for the facilities

    to qualify as public accommodations is a disputed factual determination that is not

    appropriately resolved in a motion to dismiss. Cohan v. Marco Island Marina Ass'n, Inc.,

    56 F. Supp. 3d 1254, 1257 (M.D. Fla. 2014). As in Cohan v. Marco Island Marina Ass’n,

    “taking the factual allegations alleged in Plaintiff’s Complaint in the light most favorable

    to Plaintiff, the non-movant, a question remains as to whether Defendant’s admitted [public

    use of its facilities] to individuals on a transient basis disqualifies it from the private club

    statutory exemption of the ADA.” Id.



                                                                                      13 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 14 of 16 PageID 715
                                                                  Case No. 8:19-cv-00772-VCM-JSS


                    IV.     RING HAS STATED A CAUSE OF ACTION FOR
                                   STATUTORY NEGLIGENCE

            The 11th Circuit agrees that the FCRA provides for a private right of action for

    violation of Florida Statutes §§ 413.08 and 413.081. Sheely v. MRI Radiology Network,

    P.A., 505 F.3d 1173, 1204 (11th Cir. 2007). While the court in Sheely determined that a

    medical office is not a place of public accommodation under the FCRA, it did not question

    that disabled individuals have the right to sue under the FCRA if their right to be

    accompanied by service animals in places of public accommodation is infringed upon.

    Again, whether BCYC is a place of public accommodation is very much a hotly disputed

    issue at this point.

            RING, who relies upon a service dog, is clearly a member of the class of individuals

    intended to benefit from Florida Statutes §§ 413.08 and 413.081. The Florida Supreme

    Court has instructed that courts should focus on legislative intent in order to determine

    whether a private cause of action should be judicially inferred. Murthy v. N. Sinha Corp.,

    644 So. 2d 983 (Fla. 1994). The purpose of §§ 413.08 and 413.081 is to ensure persons

    with disabilities enjoy an equal opportunity to benefit from the public accommodation's

    goods and services, including individuals that rely upon service animals. Section 413.081 2

    makes it illegal to interfere with a service animal by obstructing, intimidating, or otherwise

    or otherwise jeopardizing the safety of the service animal or its user. Section 413.081 (4)(a)

    Fla. Stat. provides that a person who is convicted of violating this section must make full



    2
     A person who, with reckless disregard, interferes with, or permits a dog that he or she
    owns or is in the immediate control of to interfere with, the use of a service animal by
    obstructing, intimidating, or otherwise jeopardizing the safety of the service animal or its
    user commits a misdemeanor of the second degree for the first offense and a
    misdemeanor of the first degree for each subsequent offense, punishable as provided in s.
    775.082 or s. 775.083.
                                                                                     14 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 15 of 16 PageID 716
                                                                    Case No. 8:19-cv-00772-VCM-JSS


    restitution for all damages that arise out of or are related to the offense, including incidental

    and consequential damages incurred by the service animal’s user in addition to any other

    penalty. Clearly the Legislature intended service dog handlers that are victims of

    discrimination to be able to seek redress.

            Where a statute is remedial in nature, it should be liberally construed to “preserve

    and promote access to the remedy intended by the Legislature.” Joshua v. City of

    Gainesville, 768 So. 2d 432, 435 (Fla. 2000) (holding that chapter 760, Florida Statutes,

    relating to employment discrimination, is remedial and requires a liberal construction to

    preserve and promote access to the remedy intended by Legislature.) BCYC identifies no

    authority holding that a disabled individual that has been deprived of his or her right to full

    and equal accommodations, use of a service dog notwithstanding, has no remedy under

    state law.

                                         V.      CONCLUSION

            The Court should deny Defendant’s Motion to Dismiss the Second Amended

    Complaint.



            Respectfully submitted,




            Counsel for Plaintiff                           Counsel for Plaintiff
            MARCY I. LAHART, P.A.                           VENZA LAW, PLLC
            /s/Marcy LaHart                                 s/ Denese Venza
            Marcy I. LaHart, Esq.                           Denese Venza, Esq.
            207 SE Tuscawilla Road                          931 Village Boulevard, #905-322
            Micanopy, FL 32667                              West Palm Beach, FL 33409
            (352) 545-7001                                  (561) 596-6329
            marcy@floridaanimallawyer.com                   dvenza@venzalawpllc.com
            Florida Bar No. 0967009                         Florida Bar No. 0599220

                                                                                       15 | P a g e
Case 8:19-cv-00772-VMC-JSS Document 53 Filed 10/25/19 Page 16 of 16 PageID 717
                                                                 Case No. 8:19-cv-00772-VCM-JSS




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 25th day of October, 2019 a true and correct copy
    of the foregoing has been furnished via CM/ECF electronic mail service to the Clerk of the
    Court. I also certify that the foregoing document is being served this day on all counsel of
    record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                                 BY: s/ Marcy LaHart
                                                                 Counsel for Plaintiff




                                                                                   16 | P a g e
